Citation Nr: 0633205	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  02-19 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.

3.  Entitlement to eligibility for dependents' educational 
assistance pursuant to the provisions of Chapter 35 of Title 
38, United States Code.  

4.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD), for accrued benefits 
purposes.  

5.  Entitlement to an evaluation in excess of 30 percent for 
cystic nodular acne with secondary scarring, for accrued 
benefits purposes.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from October 1967 until May 
1970.  The veteran died in October 2001, and the appellant is 
the veteran's surviving spouse.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.

It is observed that additional evidence was submitted by the 
appellant in June 2006, subsequent to the issuance of the 
most recent supplemental statement of the case.  However, the 
newly submitted evidence was accompanied by a statement in 
which the appellant waived review by the Agency of Original 
Jurisdiction.




FINDINGS OF FACT

1.  The veteran died on October [redacted], 2001, due to cardiogenic 
shock, due to coronary artery disease; there were no other 
significant conditions contributing to death.

2.  At the time of the veteran's death, service connection 
was established for PTSD and cystic nodular acne with 
secondary scarring, both evaluated as 30 percent disabling.  

3.  The competent evidence does not establish that the 
veteran's death was causally related to active service or 
that a service-connected disability was either the principal 
or a contributory cause of the veteran's death.

4.  At the time of his death, the veteran had claims for 
increased ratings for PTSD and cystic nodular acne with 
secondary scarring pending before VA.

5.  The appellant's claims of entitlement to accrued benefits 
were received within one year of the veteran's death.

6.  The objective evidence demonstrates that the veteran's 
PTSD was characterized by symptoms including flattened 
affect, panic attacks, irritability, deficient short-term 
memory, impairment in abstract thought, isolative behavior, 
and disturbances in motivation and mood, with no obsessional 
rituals, impaired impulse control, abnormal speech, or 
spatial disorientation.  

7.  The objective evidence on file demonstrates that cystic 
nodular acne was not significantly disfiguring and only 
mildly visible; it was not productive of a complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement; and it was not 
productive of ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1310, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310, 3.159, 
3.312 (2005).

2.  The criteria for entitlement to Dependency and Indemnity 
Compensation benefits pursuant to 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. §§ 1318, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.22, 3.102, 3.159 (2005).

3.  The criteria for basic eligibility for Survivors' and 
Dependents' Educational Assistance under Chapter 35 have not 
been met.  38 U.S.C.A. §§ 3501, 3510 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.807 (2005)

4.  The criteria for entitlement to an evaluation of 50 
percent for PTSD, for accrued benefits purposes, have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b), 5121 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.1000, 4.130, Diagnostic Code 
9411 (2005).

5.  The criteria for entitlement to an evaluation in excess 
of 30 percent for cystic nodular acne with secondary 
scarring, for accrued benefits purposes, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b), 5121 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.1000, 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim. 

There are some claims to which VCAA does not apply.  Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001).  It has been held 
not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  In another class of cases, remand of claims pursuant 
to VCAA is not required because evidentiary development has 
been completed.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Additionally, the VCAA is not applicable to appeals involving 
the distribution of benefits, such as accrued benefits, as 
opposed to actual entitlement to the benefit.  Sims v. 
Nicholson, 19 Vet. App. 453 (2006).  Accrued benefits claim 
are essentially decided on the basis of evidence of record at 
the time of the veteran's death.

Given that the VCAA is applicable to some of the claims on 
appeal, to include service connection for the cause of the 
veteran's death, the Board will undertake an analysis as to 
whether there was proper compliance.  In the present case, VA 
satisfied its duty to notify by means of a February 2006 
letter from the agency of original jurisdiction (AOJ) to the 
appellant.  The letter informed the appellant of what 
evidence was required to substantiate the claims and of her 
and VA's respective duties for obtaining evidence.  

The letter discussed above did not inform the appellant as to 
the law pertaining to the assignment of disability ratings or 
effective dates.  However, as the instant decision denies the 
appellant's claims of entitlement to service connection for 
the cause of the veteran's death, entitlement to DIC under 
38 U.S.C. § 1318, and entitlement to eligibility for 
dependents' educational assistance under Chapter 35, no 
effective date will be assigned.  As such, any defect in 
notice is harmless.  (Again, it is noted that the VCAA is 
inapplicable to the veteran's accrued benefits claims.)

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [her] possession 
that pertains" to her claims.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that the 
appellant has been notified of the need to provide pertinent 
evidence, for the following reasons.  The AOJ letter noted 
above informed her that additional information or evidence 
was needed to support her claims, and asked her to send the 
information or evidence to the AOJ.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in her possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of her claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Also associated with the claims 
file is a medical article received in April 2002.  
Additionally, the claims file contains the appellant's 
statements in support of her claims, to include testimony 
provided at May 2003 and June 2006 videoconference hearings.  
The Board has carefully reviewed such statements and 
concludes that she has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.  



Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, extensive 
evidence of record.  Indeed, the Federal Circuit has held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, as to each claim.  

I.  Service connection- cause of death

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a veteran served 90 days or more during a period of 
war, and cardiovascular-renal disease or arteriosclerosis 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113; 38 C.F.R.§§ 3.307, 3.309 (2005).

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service- 
connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2005).

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2005).

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2005).  

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993). 

The debilitating effects of a service-connected disability 
must have made the veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there may be a reasonable basis for holding that a service- 
connected condition was of such severity as to have a 
material influence in accelerating death.
In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c).

At the outset, the Board notes that the veteran's death 
certificate lists the immediate cause of death as cardiogenic 
shock due to coronary artery disease.  It is noted that 
direct service connection has not been established for 
coronary artery disease or any other cardiovascular 
disability, nor were any heart or cardiovascular problems 
noted in service.  Moreover, the post-service medical 
evidence does not show any treatment or diagnoses referable 
to heart disease until October 2001, when he was treated at 
Shawnee Regional Hospital.  He died there that month.  

As set forth above, a heart disability was initially 
demonstrated decades after service.  In the absence of 
demonstration of continuity of symptomatology following 
service, this is too remote from service to be reasonably 
related to service.  Further, there is no competent clinical 
opinion of record which relates the veteran's terminal 
coronary artery disease to service or to any service-
connected disability.  As such, a grant of direct service 
connection is not for application here.

Additionally, as the evidence fails to show that the 
veteran's coronary artery disease was manifested within the 
applicable presumptive period of one year following service, 
the chronic disease presumption under 38 C.F.R. §§ 3.307 and 
3.309 is also eliminated as a basis for a grant of service 
connection.  

Based on the foregoing, a grant of direct service connection, 
to include on a presumptive basis, is not for application 
here.  

The Board will now consider the central claim at issue here, 
that of entitlement to service connection for the cause of 
the veteran's death.  As stated previously, a grant of 
service connection for the cause of the death of a veteran is 
warranted where the evidence establishes that a service-
connected disability was either the principal or a 
contributory cause of death.  

Here, at the time of his death the veteran was service-
connected for PTSD and for cystic nodular acne with secondary 
scarring.  It has not been demonstrated by competent evidence 
that such service-connected disabilities caused or 
contributed substantially to the veteran's death.  In this 
regard, the Board acknowledges a medical article submitted by 
the appellant in April 2002 entitled "Electrocardiogram 
Abnormalities Among Men With Stress-Related Psychiatric 
Disorders: Implications for Coronary Heart Disease and 
Clinical Research."  

The medical article referenced above discuss research and 
data suggesting that individuals with stress-related 
disorders such as PTSD have a higher likelihood of developing 
arterial and coronary heart disease than the general 
population.  The Board finds that this submission cannot 
serve as a basis for a grant of service connection for the 
cause of the veteran's death.  Indeed, while the Court has 
held that medical and scientific articles can serve as 
evidence in support of an appellant's claim, such articles 
must be combined with an opinion of a medical professional 
and be reflective of the specific facts of a case as opposed 
to a discussion of generic relationships.  Sacks v. West, 11 
Vet. App. 314, 316-17 (1998); see Wallin v. West, 11 Vet. 
App. 509, 514 (1998) (medical treatise evidence discussed 
generic relationships with a degree of certainty to establish 
a plausible causality of nexus); see also Mattern v. West, 12 
Vet. App. 222, 228 (1999). 

In the present case, the submitted article discusses the 
correlation between stress-related diseases and 
arterial/coronary disease in general.  Such article did not 
include consideration of any facts specific to the 
appellant's circumstances, such as his age, medical history, 
family history and other risk factors such as nicotine and 
alcohol use.  As such, the medical article, standing alone, 
is insufficient to show that the appellant's service-
connected PTSD was either a principal or contributory cause 
of his terminal coronary artery disease.  Moreover, the 
claims file does not include any competent opinion relating 
the veteran's terminal coronary artery disease to a service-
connected disability.  In the absence of such opinion, the 
medical article is not probative to the appellant's claim.

It is also noted that the appellant herself has expressed the 
opinion that the veteran's terminal coronary artery disease 
was related to his service-connected PTSD.  Indeed, she 
voiced such an opinion at her June 2006 videoconference 
hearing before the undersigned.  However, the appellant has 
not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, her lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

In conclusion, the competent evidence of record fails to 
establish service connection for the veteran's terminal 
coronary artery disease on a direct basis.  Moreover, the 
competent evidence fails to establish that the veteran's 
service-connected disabilities were either the principal or a 
contributory cause of death.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  

II.  Entitlement to DIC under the provisions of 38 U.S.C. 
§ 1318.

The appellant also seeks VA dependency and indemnity 
compensation benefits (DIC), which may be awarded to a 
surviving spouse upon the service-connected death of a 
veteran. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a).  

Applicable law provides that the VA will pay Dependency and 
Indemnity Compensation benefits to the surviving spouse of a 
deceased veteran who was in receipt of, or entitled to 
receive compensation, at the time of his death for a service- 
connected disability that was rated totally disabling if the 
disability was continuously rated totally disabling for a 
period of 10 or more years immediately preceding death; was 
rated by the VA as totally disabling continuously since the 
veteran's release from active duty and for at least five 
years immediately preceding death; or rated by the VA as 
totally disabling for a continuous period of not less than 
one year immediately preceding death, if the veteran was a 
former prisoner of war who died after September 30, 1999.  38 
U.S.C.A. § 1318; 38 C.F.R. § 3.22.

For purposes of DIC benefits under 38 U.S.C.A. § 1318, 
"entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by the VA but was not receiving compensation 
because, (1) the VA was paying the compensation to the 
veteran's dependents; (2) the VA was withholding the 
compensation under authority of 38 U.S.C.A. § 5314 to offset 
an indebtedness of the veteran; (3) the veteran had applied 
for compensation but had not received total disability 
compensation due solely to clear and unmistakable error in a 
VA decision concerning the issue of service connection, 
disability evaluation, or effective date; (4) the veteran had 
not waived retired or retirement pay in order to receive 
compensation; (5) the VA was withholding payments under the 
provisions of 10 U.S.C.A. § 1174(h)(2); (6) the VA was 
withholding payments because the veteran's whereabouts was 
unknown, but the veteran was otherwise entitled to continued 
payments based on a total service-connected disability 
rating; or (7) the VA was withholding payments under 38 
U.S.C.A. § 5308 but determines that benefits were payable 
under 38 U.S.C.A. § 5309. 38 C.F.R. § 3.22(b).  Also, "rated 
by VA as totally disabling" includes total disability ratings 
based on unemployability. 38 C.F.R. § 3.22(c).

The Board notes that there have been a number of court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC under 38 
U.S.C.A. § 1318.  It appears that some of the confusion has 
been clarified in two decisions from the United States Court 
of Appeals for the Federal Circuit (Federal Circuit).  

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the Court initially found that a surviving spouse 
could attempt to demonstrate that the veteran hypothetically 
would have been entitled to a different decision on a service 
connection claim, based on evidence in the claims folder or 
in VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a 
later decision, the Court found that 38 C.F.R. § 3.22(a), as 
it existed, permitted a DIC award in a case where the veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  See 
Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant was required to set forth the alleged basis for the 
veteran's entitlement to a total disability rating for the 10 
years immediately preceding his death.  Cole v. West, 13 Vet. 
App. 268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service- 
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims. 65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibited "hypothetical entitlement" as a basis for 
establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002). (This change in regulation has no effect on the 
appellant's claim and the validity of the change remains 
uncertain at this time).  See NOVA I, 314 F.3d at 1381.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale.  Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims.  Id. 
at 1379-80.

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.

The record here indicates that the veteran was discharged 
from active service in May 1970.  Following service, the RO 
awarded service connection for acne vulgaris with sebaceous 
cyst-like formations in September 1971.  While that 
determination did not indicate the rating percentage 
assigned, it appears from a review of the VA Form 21-6798s 
associated with the record that the veteran's initial award 
was 30 percent.  Additionally, a March 1995 rating decision 
granted a 30 percent evaluation for PTSD, effective November 
8, 1994.  

On October [redacted], 2001, the veteran died of cardiogenic shock 
due to coronary artery disease.  At that time, he was 
service-connected for cystic nodular acne with secondary 
scarring (formerly characterized as "acne vulgaris") and 
PTSD, both rated 30 percent disabling.  His combined 
disability rating at death was 50 percent.  

Based on the above, it is clear that the veteran was not 
rated as totally disabling for any service-connected 
disability for 10 years prior to his death, or continuously 
since discharge from service and for at least 5 years 
immediately preceding death.  
Moreover, the appellant here has not claimed that the veteran 
was not receiving total disability compensation at the time 
of death solely due to clear and unmistakable error (CUE) in 
a VA decision, as set forth under 38 C.F.R. § 3.22(b)(3).  In 
this regard, the Board acknowledges that the appellant's 
accredited representative contended at the June 2006 hearing 
before the undersigned that the veteran's skin disability had 
been incorrectly rated.  However, she indicated that the 
appropriate rating should have been 50 percent.  (Transcript 
"T," at 3.)  Thus, even if such statements could be 
construed as a contention of CUE, the accredited 
representative was not contending that, but for such CUE, a 
total rating would have been in effect at the time of the 
veteran's death.  

Based on the foregoing, it is clear that the criteria set 
forth under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 have not 
been satisfied.  Moreover, VA has established that 
"hypothetical entitlement" is not a viable basis for 
establishing benefits under either 38 U.S.C.A. § 1311(a)(2) 
or 38 U.S.C.A. § 1318.  For these reasons, the appellant's 
claim of entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318 must fail.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

III.  Entitlement to eligibility for dependents' educational 
assistance pursuant to the provisions of 38 U.S.C. Chapter 
35.  

The appellant claims entitlement to educational assistance 
benefits under Title 38, Chapter 35.  According to law, the 
surviving spouse of a veteran will have basic eligibility for 
benefits where the veteran was discharged from service under 
other than dishonorable conditions, and had a permanent total 
service-connected disability in existence at the date of the 
veteran's death; or where the veteran died as a result of a 
service-connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. 
§ 3.807(a) (2005).  In this case, the veteran did not have a 
permanent total service-connected disability at the time of 
his death, and, as decided above, the cause of the veteran's 
death has not been shown to be service-related.  Accordingly, 
the Board finds that the appellant has not met the conditions 
for eligibility for survivors' and dependents' educational 
assistance under Title 38, Chapter 35, and there is no legal 
entitlement to the benefit.  See Sabonis, 6 Vet. App. 426 
(1994).

IV.  Entitlement to an evaluation in excess of 30 percent for 
PTSD, for accrued benefits purposes.  

The appellant is claiming entitlement to accrued benefits.  
Governing law and regulations provide that, upon the death of 
a veteran, periodic monetary benefits to which he was 
entitled, on the basis of evidence in the file at the date of 
death (accrued benefits) and due and unpaid for a period of 
not more than two years prior to death, may be paid to 
certain parties.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a).  [A revision to the law regarding accrued benefits 
claims, enacted by Congress and signed by the President as 
the Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
104, on December 16, 2003, amends 38 U.S.C.A. § 5121(a) by 
repealing the two-year limit on accrued benefits so that a 
veteran's survivor may receive the full amount of award for 
accrued benefits; however, this revision relates only to 
cases where the veteran's death occurred on or after the date 
of enactment, December 16, 2003, and does not affect cases 
involving deaths prior to that date, as here.]  Applications 
for accrued benefits must be filed within one year after the 
date of death. 38 U.S.C.A. § 5121(c).

Although the claim for accrued benefits under 38 U.S.C.A. § 
5121 is a matter separate from the veteran's claims, as it is 
based upon a separate statutory entitlement of the survivor 
for which an application must be filed in order to receive 
benefits, it is at the same time derivative of the veteran's 
claims, in that the claimant's entitlement is based upon the 
veteran's entitlement.  See Zevalkink v. Brown, 6 Vet. App. 
483, 489-90 (1994); aff'd, 102 F.3d 1236 (Fed. Cir. 1996); 
cert. denied, 117 S. Ct. 2478 (1997) (holding that "the 
substance of the survivor's claim is purely derivative from 
any benefit to which the veteran might have been 'entitled' 
at his death [and gives the survivor] the right to stand in 
the shoes of the veteran and pursue his claim after his 
death.")

Therefore, the Board's primary analysis must be one that 
considers the underlying claim-in this case, the claim of 
entitlement to a rating in excess of 30 percent for PTSD.  
However, the evidence for consideration must have been 
constructively in the veteran's file at the time of his 
death.  38 C.F.R. § 3.1000.

At the outset, it is noted that the veteran died on October 
[redacted], 2001.  The appellant's claim of entitlement to accrued 
benefits was received in January 2002.  As such, the timing 
requirements set forth under 38 U.S.C. § 5121(c) have been 
satisfied. 

The Board will now address the merits of the claim.  Again, 
the claim pending at the time of the veteran's death was that 
of entitlement to a rating in excess of 30 percent for PTSD.

The PTSD claim pending at the time of the veteran's death was 
raised in correspondence received by the RO on September 23, 
1999.  As such, the rating period on appeal is from September 
23, 1998, one year prior to the date of receipt of the 
reopened increased rating claims.  See 38 C.F.R. § 
3.400(o)(2).  Again, the only evidence for consideration 
under the unique circumstances of this accrued benefits claim 
is evidence constructively in the veteran's file at the time 
of the veteran's death.  See 38 C.F.R. § 3.1000.

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

A 30 percent rating is warranted where the evidence shows 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

In order to be entitled to the next-higher 50 percent rating, 
the evidence must demonstrate occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

The Board has reviewed the competent evidence and finds 
support for the next-higher 50 percent evaluation throughout 
the rating period on appeal.  Indeed, the evidence reveals 
flattened affect and regular panic attacks, as indicated in a 
November 2000 private psychiatric evaluation evaluation 
performed by P. J. M., Ed., LPC, and J. R. C., Ph.D.  That 
evaluation also indicated limited recollection as to recent 
and present memories.  The veteran was also shown to have 
impaired abstracting abilities at that time.  

The evidence of record at the time of the veteran's death 
also demonstrates disturbances of motivation and mood.  
Indeed, upon VA examination in December 1999, the veteran 
complained of problems controlling his anger.  His mood was 
dysphoric at that time.  Moreover, the private psychiatric 
evaluation in November 2000 noted that the veteran had no 
interest in daily activities due to increased sadness and 
anxiety.  His self-worth was at a low level and he 
experienced feelings of detachment from life.  Diagnostic 
testing revealed severe levels of hopelessness and the 
veteran was frequently on edge and easily frustrated.  

Further evidence regarding the veteran's anger problems was 
elicited at the June 2006 videoconference hearing before the 
undersigned.  The appellant stated that the veteran was 
constantly enraged following the terrorist attacks of 
September 11, 2001.  She stated that, on the day the veteran 
died, he attacked her and broke her ribs, screaming that she 
was a terrorist.  (T. at 6.)  She also stated that he would 
sometimes pull a gun out of glove compartment while driving 
or would throw things at passing cars when in a rage.  

Finally, the evidence of record also reveals that the veteran 
had difficulty in establishing and maintaining effective work 
and social relationships.  The November 2000 private 
psychiatric evaluation revealed that the veteran had problems 
associating with people due to his distrust of authority.  He 
engaged in isolative behaviors and stayed alone as much as 
possible.  Moreover, as noted at the veteran's December 2000 
videoconference hearing, he had been married five times.  A 
November 2000 letter from the Vet Center indicated that the 
veteran had been treated at that facility for marital 
problems.  

Regarding occupational employment, the veteran indicated at 
his December 2000 videoconference hearing that he had a 
difficult time holding jobs due to his problems getting along 
with people.  (T. at 15.)  An August 2000 letter from a 
Vocational consultant also addressed the veteran's inability 
to hold a job.

Based on the foregoing, the veteran's disability picture is 
consistent with the criteria for the next-higher 50 percent 
evaluation under Diagnostic Code 9411.  The Board notes that 
in reaching this conclusion, the evidence is at least in 
equipoise, and the benefit of the doubt doctrine has been 
applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

In finding that a 50 percent rating is justified here, it is 
acknowledged that the competent evidence fails to reveal 
circumstantial, circumlocutory or stereotyped speech.  The 
evidence also fails to demonstrate difficulty in 
understanding complex commands and impairment of long-term 
memory.  However, it is not expected that every single 
symptom be exhibited in order for a rating increase to be 
appropriate.  See 38 C.F.R. § 4.21.  

While the Board has determined that a 50 percent rating is 
appropriate for the veteran's PTSD based on the evidence 
associated with the file at the time of his death, a rating 
in excess of this amount is not warranted.  Indeed, in order 
to be entitled to a 70 percent evaluation, the evidence must 
show occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

In the present case, there is no showing of speech that is 
intermittently illogical, obscure, or irrelevant.  To the 
contrary, VA examination in December 1999 noted no speech 
abnormalities, only stating that the veteran spoke with a 
soft voice.  A November 2000 VA social work assessment 
indicated that the veteran was able to articulate his 
thoughts clearly and concisely.  Finally, a private 
psychiatric evaluation performed by P. J. M., Ed., LPC, and 
J. R. C., Ph.D. indicated slow and flattened speech, but 
failed to show any other abnormalities in speech or 
communication.

The evidence of record during the rating period on appeal 
also fails to demonstrate obsessional rituals, near-
continuous panic or impaired impulse control.  Furthermore, 
there is no indication of spatial disorientation.  Rather, 
the veteran was alert and oriented upon VA examination in 
December 1999.  A November 2000 VA  social work assessment 
again showed that he was alert and oriented.  Finally, the 
November 2000 private psychiatric evaluation revealed that 
the veteran was oriented to place and situation.  

In determining that a 70 percent evaluation for the veteran's 
PTSD is not warranted, the Board acknowledges that the 
veteran had a disheveled appearance upon private psychiatric 
evaluation in November 2000.  However, the overall evidence 
does not exhibit neglect of appearance or hygiene such as to 
warrant a higher evaluation.  

The Board further acknowledges the veteran's reports of 
suicidal ideation, especially around the holidays.  However, 
he indicated that he had no plan to act on such thoughts.  He 
had denied suicidal ideation in the earlier December 1999 VA 
examination and in an August 2000 VA clinical record.  

The Board also recognizes the August 2000 letter from a 
Vocational Consultant, which indicated that while the veteran 
was able to get jobs and hold them for short periods of time, 
he was actually unemployable "until an overall assessment 
and treatment are provided to him."  While the Vocational 
Consultant's statements are deemed credible, he has not 
identified himself as a medical professional, and as such his 
findings as to the veteran's unemployability have diminished 
probative value.  Indeed, it does not appear that the 
Vocational Consultant has observed the veteran first-hand. 

Overall, the competent evidence does not reflect 
symptomatology commensurate with the criteria associated with 
the next-higher 70 percent rating under Diagnostic Code 9411.  
In so finding, the Board recognizes the Global Assessment of 
Functioning (GAF) score of 33 assigned upon private 
psychiatric evaluation in November 2000.  However, as 
discussed below, this score does not in itself justify a 
higher rating here. 

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994). 

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

In the present case, there is no showing of impaired reality 
testing.  Rather, the December 1999 VA examination report 
indicated that the veteran had good contact with reality.  
Moreover, while the November 2000 private psychiatric 
evaluation indicated paranoid attitudes the examiner did not 
believe that these had become organized into a delusional 
belief system.  

The evidence also fails to reveal any impairment in 
communication, as previously discussed.  Therefore, the 
primary basis for the GAF score of 33 appears to be the 
veteran's depressed mood and its affects on his daily life.  
Such symptomatology has already been fully considered in the 
veteran's 50 percent evaluation throughout the rating period 
on appeal.  

In sum, based on the above discussion, the Board finds that a 
50 percent rating, but no higher, is warranted for the 
veteran's PTSD during the rating period on appeal.  As such, 
the appellant here is entitled to accrued benefits with 
respect to this disability pursuant to 38 U.S.C.A. § 5121(a); 
38 C.F.R. § 3.1000(a).  

V.  Entitlement to an evaluation in excess of 30 percent for 
cystic nodular acne, with secondary scarring, for accrued 
benefits purposes.   

The appellant is claiming entitlement to accrued benefits as 
to the veteran's claim of  
entitlement to an evaluation in excess of 30 percent for 
cystic nodular acne.  Such increased rating claim was denied 
by the RO in February 2000.  That same rating action denied 
an increased rating claim for PTSD.  In February 2000, the 
veteran submitted a notice of disagreement only as to the 
PTSD claim.  A statement of the case was issued as to the 
PTSD claim in March 2000.  The veteran perfected his appeal 
on that issue with the submission of a VA Form 9 in June 
2000.  That form also served as a notice of disagreement as 
to the skin claim, as the veteran indicated his belief that 
he was entitled to a 100 percent rating for his acne 
condition.  No statement of the case was issued in response 
to that notice of disagreement.  In May 2001, the Board 
remanded that claim to the RO, instructing them to provide 
the veteran with a statement of the case, pursuant to 
Manlincon v. West, 12 Vet. App. 238 (1999).  At the time of 
his death in October 2001, no statement of the case had been 
issued as to the skin claim.

Based on the procedural history as outlined above, the 
veteran had not yet perfected his claim of entitlement to an 
increased rating for cystic nodular acne with secondary 
scarring.  However, this does not affect the Board's ability 
to adjudicate the accrued benefits claim on that same 
disability.  Indeed, the applicable case law holds that a 
surviving spouse is entitled to claim a veteran's accrued 
benefits if the veteran had a claim pending at the time of 
his death.  Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 
1996).  As noted above, the veteran did have a claim pending 
when he died in October 2001, as the RO was obligated to 
issue a statement of the case.  Therefore, as long as a 
properly perfected appeal exists as to the derivative accrued 
benefits claim, the Board has jurisdiction to decide this 
matter.  Here, the accrued benefits claim was denied by the 
RO in February 2002.  The appellant submitted a notice of 
disagreement in May 2002 and a statement of the case was 
issued in October 2002.  The appellant's substantive appeal 
was timely received in November 2002.

As stated above, it is established that the veteran had a 
pending claim at the time of death.  It is the also observed 
that the derivative accrued benefits claim was received by 
the RO in January 2002.  As such, the timing requirements set 
forth under 38 U.S.C.A. § 5121(c) have been satisfied.

Again, given the derivative nature of the appellant's accrued 
benefits claim, the Board's primary analysis must consider 
the underlying claim-in this case, the claim of entitlement 
to a rating in excess of 30 percent for cystic nodular acne 
with secondary scarring.  However, the evidence for 
consideration must have been constructively in the veteran's 
file at the time of his death. 38 C.F.R. § 3.1000.

The cystic nodular acne claim pending at the time of the 
veteran's death was raised in correspondence received by the 
RO on September 23, 1999.  As such, the rating period on 
appeal is from September 23, 1998, one year prior to the date 
of receipt of the reopened increased rating claims.  See 38 
C.F.R. § 3.400(o)(2).  Again, the only evidence for 
consideration under the unique circumstances of this accrued 
benefits claim is evidence constructively in the veteran's 
file at the time of the veteran's death.  See 38 C.F.R. § 
3.1000.

Throughout the rating period on appeal, the veteran was 
assigned a 30 percent evaluation for cystic nodular acne with 
secondary scarring.  It is observed that the schedular 
criteria for skin disabilities have undergone revision 
effective August 30, 2002, after the veteran's death.  
However, it is the version of the rating schedule in effect 
at the time of the veteran's death that is for consideration 
here.

The veteran's service-connected skin disability was evaluated 
pursuant to Diagnostic Code 7800-7804, as in effect prior to 
August 30, 2002.  

Diagnostic Code 7804 provides a maximum benefit of 10 
percent.  As such, that Code can not serve as a basis for an 
increased rating here.  

The Board will now consider whether Diagnostic Code 7800 
affords a higher rating.  Diagnostic Code 7800, concerns 
disfiguring scars of the head, face or neck, and provides a 
30 percent rating for severe scars, especially if producing a 
marked and unsightly deformity of eyelids, lips or auricles.  
In order to be entitled to the next-higher 50 percent rating, 
the evidence must show complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement.  

A note to Diagnostic Code 7800 states that, when in addition 
to tissue loss and cicatrisation there is marked 
discoloration, color contrast, or the like, the 50 percent 
rating may be increased to 80 percent, the 30 to 50 percent 
and the 10 to 30 percent.  

VA dermatological examination in December 1999 revealed 
multiple pock-like scars on the veteran's face beneath his 
beard.  They were mostly on his chin and around either side 
of his lower lip.  They were not significantly disfiguring.  
There was also one .5 cm. scar on the veteran's right cheek 
from a prior cyst removal.  It was mildly visible.  The 
examination also revealed multiple scars covering his upper 
back and the backs of his ears.  He also had a few scattered 
scars across the upper chest which were 1-10 mm. in diameter.  
There were no active lesions at that time.  

The above evidence does not reflect a disability picture 
characterized by complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement.  Moreover, the December 1999 VA 
examination failed to demonstrate marked discoloration or 
color contrast such as to enable a 50 percent rating per the 
Note to Diagnostic Code 7800.  For these reasons, an 
evaluation in excess of 30 percent under Diagnostic Code 7800 
is not warranted. 

The Board has also considered whether any alternate 
Diagnostic Codes may serve as a basis for an increased rating 
here.  One potentially relevant Code section is Diagnostic 
Code 7806, for eczema.  Under the version of that Diagnostic 
Code in effect at the time of the veteran's death in 2001, 
the next-higher 50 percent rating is warranted where the 
evidence shows ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.

The December 1999 VA examination, as detailed above, did not 
reveal ulceration, extensive exfoliation, or crusting, as 
contemplated under the old version of Diagnostic Code 7806.  
Moreover, the competent evidence also fails to show any and 
systemic or nervous manifestations.  Finally, the veteran's 
cystic nodular acne was not shown to be exceptionally 
repugnant.  To the contrary, the VA examiner in December 1999 
stated that the veteran's scars were not significantly 
disfiguring and that some scars were only mildly visible.  
For these reasons, a rating in excess of 30 percent under 
Diagnostic Code 7806 is not possible.  

The Board has considered whether any other alternate 
Diagnostic Codes may entitle the veteran to an increased 
rating.  However, there are no other relevant Codes that 
afford an evaluation in excess of 30 percent.

It is also noted that, at the June 2006 videoconference 
hearing before the undersigned, the appellant's accredited 
representative argued that the veteran's rating at the time 
of death only addressed the scarring and not the underlying 
chloracne.  As such, she contended that an award of a 
separate rating is appropriate.  (T. at 3.)  The Board notes 
that, while the instant accrued benefits claim is derivative 
of the veteran's claim pending at death, this includes the 
possibility of a separate evaluation here, where the service-
connected disability at issue contemplated both acne and the 
secondary scarring.  However, it is noted that the accredited 
representative used the phrase "chloracne."  The service-
connected disability at issue is "cystic nodular acne."  As 
such, consideration of a separate rating is limited to an 
acne disability and not chloracne, the latter not having been 
established as a service-connected disability at the time of 
the veteran's death. 

It is observed that the rating schedule did not provide an 
evaluation for acne prior to August 30, 2002.  Moreover, the 
Board is precluded from assigning a separate evaluation for 
the veteran's acne scars by analogy under Diagnostic Code 
7806 for eczema.  Indeed, as set forth under Esteban v. 
Brown, 6 Vet. App. 259 (1994) and 38 C.F.R. § 4.14 (2005), 
where the symptomatology of multiple conditions is 
duplicative or overlapping, the evaluation of the same 
disability under various diagnoses is to be avoided.  

In conclusion, based on the foregoing, the Board finds that 
the 30 percent rating in effect at the time of the veteran's 
death is appropriate and that there is no basis for a rating 
in excess of that amount.  As such, the appellant's claim of 
entitlement to accrued benefits pursuant to 38 U.S.C. § 5121 
and 38 C.F.R. § 3.1000 must fail.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).





	(CONTINUED ON NEXT PAGE)

		


				
ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC under the provisions of 38 U.S.C. § 1318 
is denied.  

Entitlement to eligibility for dependents' educational 
assistance pursuant to the provisions of Chapter 35 is 
denied.

A 50 percent rating for PTSD for accrued benefits purposes is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.

A rating in excess of 30 percent for cystic nodular acne with 
secondary scarring, for accrued benefits purposes, is denied.




__________________________  		
	____________________________
        STEVEN L. COHN                   	                        
F. JUDGE FLOWERS
           Veterans Law Judge                                                
Veterans Law Judge
      Board of Veterans' Appeals                                     
Board of Veterans' Appeals




______________________________
       	K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


